Citation Nr: 0918152	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for service-connected migraine headaches.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to August 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  
   

FINDING OF FACT

The evidence of record does not show, and has not shown, that 
the symptomatology associated with the Veteran's service-
connected migraine headaches more closely approximates 
prostrating attacks occurring on average once a month over 
several months for the entire appeal period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected migraine headaches have not been met or 
approximated.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2007 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for her claimed migraine headaches and 
described the types of evidence that the Veteran should 
submit in support of her claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim. The 
VCAA notice letter also addressed the elements of degree of 
disability and effective date.  The June 2007 rating decision 
established service connection for migraine headaches.  The 
Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Federal Circuit has held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issues on appeal involve entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the September 2006 and June 2007 rating decisions, 
January 2008 Statement of the Case (SOC), and January 2008 
Decision Review Officer Decision, which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in 
February 2007, associated a letter from the Veteran's private 
doctor with the claims folder, and the Veteran's service 
treatment records (STRs) are also of record.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that she or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on average once a month over 
the last several months warrant a 30 percent rating.  
Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent rating.  Migraines with less frequent attacks warrant 
a noncompensable rating.

The Veteran sought treatment for migraine headaches from MACH 
Family Health Center as evidenced by her STRs.  In these 
records, the Veteran's reports range from daily migraine 
headaches to migraine headaches several times a week to 
intermittent migraine headaches.  For the most part, the 
Veteran's migraine headaches, despite their frequency, were 
not prostrating.  For example, during one visit, the Veteran 
refused medication.  On a separate visit, the Veteran's 
doctor described her symptoms as not excruciating; not 
starting with devastating suddenness; not causing awakening 
from sleep; not accompanied by nausea, vomiting, diarrhea, 
rhinorrhea, watery eyes, or red eyes; and no skull pain, no 
pain behind the ear, no pain around the ear, and no facial 
pain.  However, the doctor did indicate that the migraine 
headache was throbbing or pounding, worse with light and 
noise, and relieved by reducing stimuli or by medication.  On 
her final visit for migraine headaches, the Veteran suffered 
from a throbbing or pounding headache that was not relieved 
by sleep and was accompanied by vertigo while standing.  The 
migraine headache was made worse by bright light and the 
computer screen when it was severe, but she did not 
experience nausea or photophobia.  The Veteran's doctor never 
released her with limitations caused by her migraine 
headaches.

Additionally, the Veteran told the VA examiner who conducted 
the Veteran's compensation and pension examination that the 
migraine headaches' frequency was two to three times per 
week.  The Veteran's symptoms were throbbing sensations, 
light sensitivity, and recurrent nausea.  She did not suffer 
from any significant prodrome; focal visual symptoms; hearing 
or taste symptoms; focal numbness, tingling, weakness, or 
paresthesias; gait change; seizures; or loss of 
consciousness.  Similar to her STRs, the VA examiner noted 
that the Veteran takes a Motrin and isolates herself in a 
dark environment until the migraine headache resolves itself 
in three to four hours.  The examiner also notes that the 
Veteran was treated with Amitriptyline in the past and 
assesses the Veteran as suffering from migraines with mild 
symptoms.  Finally, the VA examiner's impression was that the 
Veteran is employable with no significant restrictions based 
on her migraine headaches and that she is fully capable of 
managing her full activities of daily living without any 
restrictions.  

The Board also notes that the Veteran's private doctor sent a 
letter to the RO that is associated with the claims file.  
This letter simply states that the Veteran was seen in her 
office once in April 2007 for migraine headaches and once in 
May 2007 for a follow up.  The Veteran's private doctor 
prescribed her "Amytriptalin [sic]."  

On the other hand, the Board notes that the Veteran once 
complained that her migraine headache's severity was 
"10/10," which is "dull/aching/boring" and felt like a 
band around her head.  This migraine headache was worse when 
she moved her eyes but not when she moved her head, changed 
position, laid down, or laughed.  It was relieved by sleep 
but not by eating or medication.  The Veteran also 
experienced photophobia.  The Board accepts that this 
migraine headache could be considered prostrating.  However, 
the Board notes that this prostrating migraine headache does 
not appear to be characteristic of the Veteran's migraine 
headache history or occurring on an average of once a month 
over the last several months as the Diagnostic Code requires 
for a 30 percent rating.   

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Veteran is considered competent to report the observable 
manifestations of her migraine headaches.  In her Form 9, the 
Veteran asserted that her migraine headaches occur four to 
five times a month and are accompanied by dizziness if she is 
standing, pain when she closes her eyes, and nausea.  She 
claims she cannot function when she is suffering from 
migraines because she cannot work on a computer or write 
during her episodes.  

The Board considers the Veteran's contentions and finds that 
the overall disability picture associated with the Veteran's 
migraine headaches most closely approximates the schedular 
criteria associated with a 10 percent disability rating.  
According to Diagnostic Code 8100, migraine headaches must be 
both characteristically prostrating and must occur at least 
once a month on average for several months to be rated at 30 
percent.  While the Veteran has demonstrated that she 
experiences migraine headaches at least as frequently as the 
Diagnostic Code requires for a 30 percent rating, she has not 
demonstrated that she experiences prostrating migraine 
headaches at least as frequently as the Diagnostic Code 
requires for a 30 percent rating.  To be sure, the record 
indicates only one account of a prostrating migraine headache 
while in service, demonstrating that the Veteran's 
characteristic migraine headache was not prostrating.  
Therefore, the overall disability picture associated with the 
Veteran's migraine headaches as shown by the probative 
evidence of record does not more closely approximate 
characteristic prostrating attacks occurring on an average 
once a month over the last several months because the 
Veteran's migraine headaches were not prostrating.  Rather, 
the disability picture more closely approximates the criteria 
associated with the currently assigned 10 percent disability 
rating throughout the appeal period.  Thus, the preponderance 
of the evidence weighs against the assignment of a higher 
initial rating for the Veteran's migraine headaches on a 
schedular basis.

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson, supra.  

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to her 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C. § 5107(b), the benefit of the doubt 
is to be resolved in the claimaint's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, there is 
not an approximate balance of positive and negative evidence 
for a higher initial rating of migraine headaches, and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

ORDER

Entitlement to an initial evaluation higher than 10 percent 
for migraine headaches is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


